             Case 1:20-cv-11663-IT Document 34 Filed 07/30/21 Page 1 of 1

                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS




    RAMESH SESHAN,

                           Petitioner,
                                                                            CIVIL ACTION
                   v.                                                       NO. 20-CV-11663-IT

    A. BONCHER, WARDEN,
    FMC DEVENS,

                           Respondent.1

                                                   ORDER
                                                 July 30, 2021

Hennessy, M.J.

        On February 26, 2021, Respondent A. Boncher filed a timely motion seeking dismissal or

in the alternative summary judgment against pro se Petitioner Ramesh Seshan’s petition for a Writ

of Habeas Corpus. [Dkt. No. 23]. The motion contains certification of service on Petitioner. [Id.].

On June 7, 2021, Petitioner filed a motion for summary judgment, alleging that Respondent failed

to respond to his petition. [Dkt. No. 25]. On June 9, 2021, in an amended Certificate of Service,

Respondent acknowledged that there was no record of service of the motion on the Petitioner.

[Dkt. No. 26]. That same day, Respondent corrected the error, and Petitioner has now been served.

[Id.]. To ensure that no prejudice results from Respondent’s error, Petitioner, if he wishes to be

heard on the motion, is hereby ORDERED to file a response to the motion by August 20, 2021.



                                                                      /s/ David H. Hennessy
                                                                      David H. Hennessy
                                                                      United States Magistrate Judge




1
 The original Respondent in this case was Stephen Spaulding. Since the filing of this petition, Boncher succeeded
Spaulding as the Warden of FMC Devens. Boncher is therefore the correct Respondent in this case.
